Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 22 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a preamble symbol receiving method, comprising: processing a received signal; determining whether the processed signal contains the preamble symbol; and in response to determining that the processed signal contains the preamble symbol, determining the position of the preamble symbol and resolving signalling information carried by the preamble symbol, wherein the preamble symbol comprises: a first time-domain symbol having a first three- segment structure; and a second time-domain symbol, a third time-domain symbol, and a fourth time-domain symbol, each of which having a second three-segment structure, the first three-segment structure containing: a time-domain main body signal, a prefix generated based on the entirety or a portion of the time-domain main body signal, and a postfix generated based on a portion, less than an entirety, of a partial time-domain main body signal, the length of the postfix being less than the length of the prefix, and the second three-segment structure containing: the time-domain main body signal, a prefix generated based on the entirety or a portion of the time-domain main body signal, and a hyper prefix generated based on a portion, less than the entirety, of the partial time-domain main body signal, the length of the hyper prefix being less than the length of the prefix, wherein an inverse processing is performed on the processed signal and then a correlation operation is performed to obtain an accumulation correlation value by utilizing a processing relationship between any two segments in three-segment time-domain structures of a time- domain signal having the first three-segment structure and/or a time-domain signal having the second three-segment structure; and an operation is performed by utilizing the accumulation correlation to preliminarily determine the position of the preamble symbol as claimed in independent claim 1 and similarly claimed in independent claim 12. Therefore, claims 1 – 22 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633